Title: To James Madison from Richard Forrest, [12 September] 1813
From: Forrest, Richard
To: Madison, James


Dear Sir
Sunday 2 oclock [12 September 1813]
I hasten to inform you of another Naval Victory, by the U.S. Brig Enterprize Lieutent William Burrows, over his B. M Brig Boxer, Capn. Blyth of 18 Guns. The action continued 45 Minutes. I am sorry to add that Burrows was Killed.
The American Brig lost her Commander, and one Lieutent. and had seven men wounded. The Boxer’s loss, in killed and wounded is Sixty. Both Vessels have arrived at Portland.
The Enterprize Mounted 16 Guns, and was in size by no means equal to the Boxer. Capn Hull states that the officers who fell on board both Vessels, were to be buried at Portland with military honors.
The mail is about closing, which must be my apology for this rough and hasty sketch—with the highest respects
Rd. Forrest
